DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on August 02, 2021 have been fully considered and are persuasive.
	Claims 1, 3-15 and 17-20 are allowable.
	Please cancel claims 2 and 16. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 15 and 20) the instant claims require having a plurality of on demand computing resources maintained in the cloud environment, wherein the computing resources include one or more cloud applications, customizing an end user device connected to the cloud environment to execute a specific job on the end user device by provisioning a license to the end user for one or more functionalities required to execute the specific job on the end user device, wherein the end device comprises a wireless microphone, and one or more functionalities comprise access permissions to audio channels on the wireless microphone, configuring the end user device to provide one or more functionalities on the user device by adjusting the operational characteristics of the hardware or software of the end user device based on the license , wherein the a number of audio channels available for access on the wireless microphone is adjusted according to the configuration, and ensuring the usage of the functionalities on the user device is in 
Meanwhile, the closest prior art of record, as applied in the Office Action mailed 5/4/2021 (Poor, Laprade) fails to fairly teach or suggest having a multiple on demand computing resources in the cloud with multiple cloud applications to adjust the end user device to perform certain job on the device by providing licensing to the end user for multiple functionalities to perform the job on the end user device, and the end user device has wireless microphone, the multiple functionalities has access permission to the audio channels on the wireless microphone, setting up the end user device to provide the functionalities on the end user device by changing the operational attributes of the software or hardware of the device according to the license, where the number of audio channels is based on the device setup, and ensuring the multiple functionalities is in compliance with the license through tracking and monitoring the usage on the end user device.  
 For example, (“Poort”, US 20180048532 A1) teaches having a plurality of on demand computing resources in the cloud, but does not provide customizing an end user device connected to the cloud environment to execute a specific job on the end user device by provisioning a license to the end user for one or more functionalities required to execute the specific job on the end user device, wherein the end device comprises a wireless microphone, and one or more functionalities comprise access permissions to audio channels on the wireless microphone, configuring the end user device to provide one or more functionalities on the user device by adjusting the operational characteristics of the hardware or software of the end user device based on the license , wherein the a number of audio channels available for access on the wireless microphone is adjusted according to the configuration, and ensuring the usage of the functionalities on the user device is in compliance with the license by tracking and managing the usage  of the functionalities on the end user. 

Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (3-14, and 17-19) include the above described subject matter for being dependent on independent claims (1, 15 and 20)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444